      Case 1:18-cv-00049-LG-RHW Document 291 Filed 04/01/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

 JASON COOKSEY et al                                                                  PLAINTIFFS

 VERSUS                                                CIVIL ACTION NO. 1:18CV49-LG-RHW

 HUNT SOUTHERN
 GROUP, LLC et al                                                                   DEFENDANTS


                  ORDER GRANTING IN PART MOTIONS TO COMPEL

       Before the Court are Plaintiffs’ motions to compel production of information/documents.

Doc. [174] [188]. Plaintiffs argue that the privilege log produced by Defendants Hunt Southern

Group, LLC and Hunt MH Property Management LLC (Hunt Defendants) fails to demonstrate

that the withheld materials are privileged, or at least fails to provide adequate information for

Plaintiffs and the Court to make such a determination. Plaintiffs also argue that the privilege log

produced by Defendant Forest City Residential Management LLC (Defendant Forest City) is

inadequate. Plaintiffs request that the Court compel production of the documents on the

privilege log, or in the alternative, review the documents in camera. In addition to their

objections to the privilege logs, Plaintiffs request discovery for other residential properties at

Keesler Air Force Base, not just Plaintiffs’ specific residence. Plaintiffs further ask the Court to

overrule Defendants’ objection that discovery be limited to the time when Plaintiffs resided in

their Keesler AFB residence. Finally, Plaintiffs request production of the Purchase Agreement

between the Hunt Defendants and Defendant Forest City.

       With respect to the privilege logs, Plaintiffs’ motions to compel are denied. Defendants

argue that Plaintiffs failed to confer in good faith regarding deficiencies in the privilege log prior

to filing their motions to compel. A review of the deficiency letters sent by Plaintiffs’ counsel
      Case 1:18-cv-00049-LG-RHW Document 291 Filed 04/01/19 Page 2 of 4



indicates that Plaintiffs discussed the absence of privilege logs, but they did not discuss any

specific privilege log entries. See Doc. [174-1] [188-1]. At least with respect to the Hunt

Defendants, Plaintiffs deficiency letter pre-dated production of the Hunt Defendants’ privilege

log. See Doc. [206-1]. Thus, it does not appear that Plaintiffs made any good faith effort to

resolve disputes about specific privilege log entries prior to filing the instant motion to compel.

This, by itself, is a sufficient basis for denying Plaintiffs’ motions to compel.

       Plaintiffs also fail to identify a single privilege log entry that they believe to be deficient.

Instead, Plaintiffs offer broad, general arguments about what constitutes privileged information

and how such information should be identified in a privilege log. Plaintiffs have filed two

motions to compel relating to the privilege logs of two separate sets of defendants. These

motions to compel are almost word-for-word identical to one another and they are both equally

lacking in specificity. A cursory reading of the Defendants’ privilege logs demonstrates that

they name and describe each document, identify the document’s author, recipient, date, and the

nature of the privilege asserted, as required by Fed. R. Civ. P. 26(b)(5)(A)(ii) and Local Rule

26(e). Plaintiffs’ motions to compel lack the requisite level of specificity for the Court to

evaluate the merits of Plaintiffs’ generalized objections as they apply to the privilege logs.

       In the motions to compel, Plaintiffs also assert that Defendants should be compelled to

produce maintenance records for Plaintiffs’ residence and not be restricted to the period of

Plaintiffs’ occupancy of the residence. The Court finds that Plaintiffs’ motion to compel should

be granted to the extent that Plaintiffs are entitled to the maintenance records for their specific

residence from date the unit was first occupied by any resident until 30 days after Plaintiffs

vacated the property. However, Plaintiffs are not entitled to records for the properties of non-

parties. The Court already addressed this latter scope-of-discovery issue in its order of



                                                  2
      Case 1:18-cv-00049-LG-RHW Document 291 Filed 04/01/19 Page 3 of 4



November 7, 2018, a decision which the district judge upheld on a motion for review. See Doc.

[144] [165].

       With respect to the Purchase Agreement between the Hunt Defendants and Forest City,

there are two different “Forest City” entities mentioned in this lawsuit—Forest City Southern

Group, LLC (who is not a named party to this lawsuit) and Defendant Forest City Residential

Management, LLC. Defendant Forest City Residential Management LLC asserts that it does not

and never has owned the residential units in question; rather Forest City Residential Management

LLC was hired by Forest City Southern Group, LLC to operate and manage the property in

question. Doc. [225] at 2-3. According to Defendant Forest City, Forest City Southern Group,

LLC later changed its name to Hunt Southern Group, LLC. Hunt Southern Group, LLC is a

party to this lawsuit. Id. Defendant Forest City explains that Plaintiffs appear to be confusing

the project owner with the project manager. Id. Based on Defendant Forest City’s

representations, there should be no Purchase Agreement between it and any other party to this

lawsuit.

       Plaintiffs previously filed a motion to compel requesting production of the Purchase

Agreement from Defendant Forest City. Doc. [142] at 1-2. Defendant Forest City objected to

producing the purchase agreement or any indemnity provisions on various procedural and

substantive grounds. See Doc. [145] at 2-3, 7-8. The Court denied Plaintiffs’ motion to compel

based on Plaintiffs’ failure to confer in good faith regarding the dispute prior to filing their

motion to compel. Doc. [158]. Plaintiffs renew their request for the Purchase Agreement in the

instant motions to compel.

       In the deficiency letters from Plaintiffs’ counsel to the attorneys for Defendants, there is

no mention of the Purchase Agreement. See Doc. [174-1] [188-1]. Moreover, the Purchase



                                                   3
         Case 1:18-cv-00049-LG-RHW Document 291 Filed 04/01/19 Page 4 of 4



Agreement does not appear to be part of the discovery requests that are the subject of the instant

motion to compel. In Request No. 1 of their Second Set of Requests for Production of

Documents, Plaintiffs requested from Defendant Forest City a copy of any indemnity agreement

between Defendant Forest City and any other party. See Doc. [142]. The deficiency letter sent

to Defendant Forest City’s attorney as part of the instant motion to compel does not list Request

No. 1 from the Second Set of Requests as a subject of dispute. Thus, it appears Plaintiffs failed

to confer in good faith, yet again, about this issue prior to filing their motion to compel. The

motion to compel should be denied as to the Purchase Agreement.

         IT IS THEREFORE ORDERED AND ADJUDGED that Plaintiffs’ Motions to Compel

[174] [188] are GRANTED in part and DENIED in part, subject to the provisions outlined in this

Order.

         SO ORDERED AND ADJUDGED, this the 1st day of April 2019.




                                                      /s/ Robert H. Walker
                                                      ROBERT H. WALKER
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 4
